DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s RCE with amendment/remarks filed 02/09/2022. Claims 1, 5, 8, 15 have been amended and claim 21 have been newly added. Accordingly, claims 1-21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
 
	Response to Arguments
Applicant’s arguments, see page 10 filed 02/09/2022, with respect to the claim objection with regards to claim 5 have been fully considered and are persuasive.  The objection of claim 5 has been withdrawn. 
Applicant's arguments filed, see pages 10-11 filed 02/09/2022, with respect to 35 U.S.C. 103 have been fully considered but they are not persuasive. Amended claims 1, 8, and 15 includes “wherein a fusion of the temporary feature data with the feature data occurs in response to at least one of a signal received from a driver of the vehicle or a similarity of a comparison of the temporary feature data with the feature data being greater than a threshold;” which is taught in the primary prior art reference Williams et al. US20180361585A1. Para. 0172 provides “If it identifies a new change in the environment (e.g., a new piece of furniture), and it continuously sees it over of time (e.g., for a predetermined threshold period of time), the robotic platform 100 may automatically update its map database 4904 with that obstacle without having to remap the entire space once again.” The fusion of the temporary feature data with the feature data occurs in response to a similarity of a comparison of the temporary feature data with the feature data being greater than a threshold (i.e. continuously sees it over time for a predetermined threshold period of time). Therefore, the 35 U.S.C. 103 rejection remains.
It is the Office’s stance that all the applicant’s arguments have been fully considered and the rejection remains.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 requires “a first memory and a second memory, where the second memory stores instructions that cause the processor to: fuse, in response to a signal from a driver or a similarity between temporary data and feature data being greater than a threshold, the temporary data with the feature data to produce map data, the feature data being stored in the first memory, the temporary data being stored in the second memory and being associated with features detected by a sensor of a vehicle; and remove some of the map data, stored in the first memory, to allow for future storage.” The specifications (filed 07/30/2019) are silent concerning the feature data being stored in the first memory, the temporary data being stored in the second memory, and removing some of the map data stored in the first memory. 
Fig. 2 and Para. 0024-0025 provide “The memory 210 can store, among other things, a mapping module 220, a prioritization module 230, temporary feature data 270 and temporary map data 280.” However, the specifications do not provide enough support for a first and second memory, the feature data being stored in the first memory, the temporary data being stored in the second memory, and removing some of the map data stored in the first memory. Therefore, claim 21 fails to comply with the written description requirement. 
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 14-15 recite “wherein a fusion of the temporary feature data with the feature data occurs in response…” while claim 1 lines 10-11 recite “fuse the temporary feature data with the feature data.” It is unclear to the examiner if the fusion of the temporary feature data with the feature data in lines 14-15 refer to the same fusion of the temporary feature data with the feature data as recited in lines 10-11. The examiner recommends changing lines 14-15 to “wherein the fusion” such that they refer to the same fusion. The same rational applies to claims 8 and 15. Appropriate correction is required.
Claim 21 line 10 recites “remove some of the map data”. It is unclear to the examiner what comprises “some of the map data”. It is unclear how much of the map data is being removed. As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner will interpret “remove some of the map data” as any map data being removed. Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. US20180361585A1 (henceforth Williams) in view of Schunder et al. US20130332069A1 (henceforth Schunder) and Barajas US20100148952A1 (hence Barajas).

Regarding claim 1,
Williams 
A mapping system of a vehicle, comprising: one or more sensors (para 0171 “localization and mapping system utilizing sensors”) configured to acquire information about an environment around the vehicle (para 0171“utilizing sensors e.g., for sensing objects around the robotic platform”); a local storage system to store data (See Fig. 49 and para 0172, the storage system is on the vehicle); one or more processors; and a memory communicably coupled to the one or more processors (See Fig. 49, processing 106 and para 0045) and storing: a first set of instructions that when executed by the one or more processors cause the one or more processors to create temporary feature data (see para 0172, “obstacles”), associated with a first section of a route (See para 0172, “service cycles” and Fig. 49 service area 140A)), that indicate features of the first section detected by the one or more sensors(para 0171, sensors are utilized to detect objects around the robotic platform 100)
store the temporary feature data in memory (Para. 0169), fuse the temporary feature data with the featured data stored in the local storage system (The map database 4904 is stored on the robotic platform 100, See Fig. 49) to create map data associated with the first section when the vehicle has traversed the first section (see para 0172, “the robotic platform 100 may automatically update its map database 4904 with that obstacle without having to remap the entire space once again. The one map database 4904 will keep getting updated automatically over time based on differences in the environment that it sees.” In Para. 0172, the temporary feature data (i.e. obstacles 146) is fused with the featured data (i.e. data  and collected the temporary feature data at least a threshold number of times(see para 0172, “encounters the same object/obstacle repeatedly, such as over a number of different service cycles”, and store the map data in the local storage system as stored map data, wherein a fusion of the temporary feature data with the feature data occurs in response to at least one of a signal received from a driver of the vehicle or a similarity of a comparison of the temporary feature data with the feature data being greater than a threshold; (See Para. 0172, “If it identifies a new change in the environment (e.g., a new piece of furniture), and it continuously sees it over of time (e.g., for a predetermined threshold period of time), the robotic platform 100 may automatically update its map database 4904 with that obstacle without having to remap the entire space once again.” The fusion of the temporary feature data with the feature data occurs in response to a similarity of a comparison of the temporary feature data with the feature data being greater than a threshold (i.e. continuously sees it over time for a predetermined threshold period of time).)
 and a second set of instructions that when executed by the one or more processors cause the one or more processors to identify one or more route sections indicated by the stored map data as being part of one or more commute routes traversed by the vehicle (See Fig. 49 and para 0049. Service area 140A is a common route traversed by vehicle 100))

Williams does not specifically state wherein a route is identified as a commute route, of the one or more commute routes, based on the vehicle repeatedly parking at a destination of the route for longer than a threshold amount of time.
However, Barajas teaches:
wherein a route is identified as a commute route, of the one or more commute routes, based on the vehicle repeatedly parking at a destination of the route for longer than a threshold amount of time
(See para 0017, “the commuting paths are estimated by periodically determining that the vehicle is at a resting location. A respective resting location is determined in response to the relative and absolute time that the vehicle is parked at the respective resting location.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Barajas into the invention of Williams to include “wherein a route is identified as a commute route, of the one or more commute routes, based on the vehicle repeatedly parking at a destination of the route for longer than a threshold amount of time” in order to establish commuting patterns of the user, such that the system can predict the next destination and distance to be traveled to the next destination based on learned commuting paths (para 0017, Barajas). This would create a more robust system by enabling the system to predict a user’s commute route.

Williams does not specifically state when an amount of storage in the local storage system is insufficient for storage of the map data or the feature data, enable the storage by removing stored map data associated with one or more sections from the local storage system based at least in part on a determination that the one or more sections are not associated with the one or more commute routes. 
However, Schunder teaches:
when an amount of storage in the local storage system is insufficient for storage of the map data or the feature data, enable the storage by removing stored map data associated with one or more sections from the local storage system based at least in part on a determination that the one or more sections are not associated with the one or more commute routes.
(See para 0166-0171)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schunder into the invention of Williams to include “when an amount of storage in the local storage system is insufficient for storage of the map data or the feature data, enable the storage by removing stored map data associated with one or more sections from the local storage system based at least in part on a determination that the one or more sections are not associated with the one or more commute routes” since map data can be extremely detailed and take up a large amount of space in the vehicle’s storage (para 0163, Schunder). Removing stored map data that is not relevant to the Schunder) and would prevent the local storage to be full.

Regarding claim 3,
	Williams discloses:
wherein the first set of instructions includes instructions to fuse the feature data with the stored map data when a similarity above a threshold amount exists between the feature data and the stored map data.
(See para 0172, “If it identifies a new change in the environment (e.g., a new piece of furniture), and it continuously sees it over of time (e.g., for a predetermined threshold period of time), the robotic platform 100 may automatically update its map database 4904 with that obstacle without having to remap the entire space once again.”)

Regarding claim 4,
William does not specifically state wherein the prioritization module further includes instructions to determine a value score for each section indicated by the stored map data, and remove the stored map data associated with one or more sections based at least in part on the value score. 
However, Schunder teaches:
wherein the second set of instructions further includes instructions to determine a value score for each section indicated by the stored map data, and remove the stored map data associated with one or more sections based at least in part on the value score. (see para 0167, “affix a usage tag to particular data tiles. This flag can include, but is not limited to, total number of times used, last date of use, etc. An algorithm can then be implemented to determine whether or not a particular tile is to be stored or discarded in favor of a new tile.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schunder into the invention of Williams to include “wherein the prioritization module further includes instructions to determine a value score for each section indicated by the stored map data, and remove the stored map data associated with one or more sections based at least in part on the value score” since map data can be extremely detailed and take up a large amount of space in the vehicle’s storage (para 0163, Schunder). Removing stored map data that is not relevant to the commute route would create a more robust system because space in local storage is limited (para 0162, Schunder) and would prevent the local storage to be full. Creating a value score for each section creates a more robust system since it streamlines the process of removing stored map data, and thus creates a more efficient way for removing the stored map data.

Regarding claim 5,
William does not specifically state wherein the value score for a given section of the one more sections is determined according to a value of a recency function, a value of a frequency function, and a value of a commute indicator function, where the recency 
However, Schunder teaches:
wherein the value score for a given section of the one more sections is determined according to a value of a recency function, a value of a frequency function, and a value of a commute indicator function, where the recency function indicates at least how recently the vehicle traversed the given section (see para 0167, “last date of use), the frequency function indicates at least how many times the vehicle as traversed the given section (see para 0167, “total number of times used”), and the commute indicator function indicates at least whether the given section is part of a commute route (see para 0167-0169, and para 0171-0172)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schunder into the invention of Williams to include “wherein the value score for a given section of the one more sections is determined according to a function of a recency function, a frequency function, and a commute indicator function, where the recency function indicates at least how recently the vehicle traversed the give section, the frequency function indicates at least how many times the vehicle as traversed the given section, and the commute indicator function indicates at least whether the given section is part of a commute route.” since map data can be extremely detailed and Schunder). Removing stored map data that is not relevant to the commute route would create a more robust system because space in local storage is limited (para 0162, Schunder) and would prevent the local storage to be full. Creating a value score for each section creates a more robust system since it streamlines the process of removing stored map data, and thus creates a more efficient way for removing the stored map data.

Regarding claim 6,
William does not specifically state wherein the second set of instructions further includes instructions to categorize each section indicated by the stored map data according to a plurality of categories, determine a priority order for the plurality of categories, and remove the stored map data associated with the one or more sections based at least in part on a category of the one or more sections.
However, Schunder teaches:
wherein the second set of instructions further includes instructions to categorize each section indicated by the stored map data according to a plurality of categories, determine a priority order for the plurality of categories, and remove the stored map data associated with the one or more sections based at least in part on a category of the one or more sections.
(See para 0167-0168)

Schunder into the invention of Williams to include “wherein the second set of instructions further includes instructions to categorize each section indicated by the stored map data according to a plurality of categories, determine a priority order for the plurality of categories, and remove the stored map data associated with the one or more sections based at least in part on a category of the one or more sections” since map data can be extremely detailed and take up a large amount of space in the vehicle’s storage (para 0163, Schunder). Removing stored map data that is not relevant to the commute route would create a more robust system because space in local storage is limited (para 0162, Schunder) and would prevent the local storage to be full. Categorizing each section creates a more robust system since it streamlines the process of removing stored map data, and thus creates a more efficient way for removing the stored map data.

Regarding claim 7,
William does not specifically state wherein the plurality of categories includes at least, in decreasing priority order, two or more of: sections in a most recently traversed route, sections of commute routes traversed more than once within a threshold number of days, sections of non-commute routes traversed more than once within the threshold number of days, sections 27traversed once within the threshold number of days, sections of commute routes that have not been traversed within the threshold number of days, or sections of non-commute routes that have not been traversed within the threshold number of days.
Schunder teaches:
wherein the plurality of categories includes at least, in decreasing priority order, two or more of: sections in a most recently traversed route, sections of commute routes traversed more than once within a threshold number of days, sections of non-commute routes traversed more than once within the threshold number of days, sections 27traversed once within the threshold number of days, sections of commute routes that have not been traversed within the threshold number of days, or sections of non-commute routes that have not been traversed within the threshold number of days.
(See para 0167-0169, “a tile may have been used fifty times, but also may not have been used for several years (indicating a likely move of the vehicle). Based on a determination that the tile hasn't been used in a particular temporal proximity, the tile could be discarded.” The decreasing order for these categories includes discarding the tile if the tile hasn’t been used in a particular temporal proximity (i.e. sections of non-commute routes that have not been traversed within the threshold number of days), and in para 0169, “the determination could simply be based on the frequency of tile usage. In this example, it may be desirable to reserve some region of storage for "first time" tiles, and to keep those tiles for a minimum time period, in order to determine if those tiles will, in fact, be frequently used.” (i.e. sections traversed once within the threshold number of days).)

Schunder into the invention of Williams to include “wherein the plurality of categories includes at least, in decreasing priority order, two or more of: sections in a most recently traversed route, sections of commute routes traversed more than once within a threshold number of days, sections of non-commute routes traversed more than once within the threshold number of days, sections 27traversed once within the threshold number of days, sections of commute routes that have not been traversed within the threshold number of days, and sections of non-commute routes that have not been traversed within the threshold number of days” since map data can be extremely detailed and take up a large amount of space in the vehicle’s storage (para 0163, Schunder). Removing stored map data that is not relevant to the commute route would create a more robust system because space in local storage is limited (para 0162, Schunder) and would prevent the local storage to be full. Categorizing each section creates a more robust system since it streamlines the process of removing stored map data, and thus creates a more efficient way for removing the stored map data.

Regarding claims 8 and 10-14,
All limitations have been examined with respect to the mapping system in claims 1 and 3-7. The method taught/disclosed in claims 8 and 10-14 can clearly perform the system of claims 1 and 3-7. Therefore claims 8 and 10-14 are rejected under the same rationale.

	
Regarding claims 15 and 17-20,
.


Claim 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Schunder, and Barajas and further in view of ZHU US20190078896A1

Regarding claim 2,
William discloses the limitations as recited above in claim 1, while Schunder teaches removing stored map data when an amount of storage in the local storage system is insufficient for storage of the map data or the feature data, as recited above in claim 1. William does not specifically state wherein the features include one or more of: number of lanes, lane marker type, width of lane, curvature of road, intersections, signs, stationary 26landmarks, elevation, road type, road grade, or existence and location of opposite direction traffic. 
However, ZHU teaches:
wherein the features include one or more of: number of lanes, lane marker type, width of lane, curvature of road, intersections, signs, stationary 26landmarks, elevation, road type, road grade, or existence and location of opposite direction traffic. (See Fig. 5B, Fig. 7, block 704, and para 0054, “In operation 704, processing logic compares the first drivable area with a second drivable area associated with the lane of the road section to determine whether the first drivable area is different than the second drivable area (e.g., outside of the lane). The second drivable area is determined based on map data of a map concerning the lane of the road section. In response to determining that the first and second drivable areas are different, in operation 705, processing logic updates the map based on the difference between the first and second drivable areas (e.g., modifying the second drivable area on the map).” The feature further includes curvature of road (see Fig. 5B).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of ZHU into the invention of Williams to include wherein the features include one or more of: number of lanes, lane marker type, width of lane, curvature of road, intersections, signs, stationary 26landmarks, elevation, road type, road grade, and existence and location of opposite direction traffic since discrepancy of the roads from the map and the actual road condition may cause errors in planning and controlling an autonomous driving vehicle (para 0003, ZHU), and therefore including additional features such as the curvature of the road would create a more robust system.

Regarding claims 9,
All limitations have been examined with respect to the mapping system in claim 2. The method taught/disclosed in claims 9 can clearly perform the system of claim 2. Therefore claim 9 is rejected under the same rationale.

Regarding claims 16,
All limitations have been examined with respect to the mapping system in claim 2. The apparatus taught/disclosed in claims 16 can clearly perform the system of claim 2. Therefore claim 16 is rejected under the same rationale.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. US20180361585A1 (henceforth Williams) in view of Schunder et al. US20130332069A1 (henceforth Schunder)

Regarding claim 21,
Williams discloses:
A system, comprising: a processor; a first memory; (Para. 0169, “comprising a processor and a memory 4816”) and a second memory storing instructions that cause the processor to: fuse, in response to a signal from a driver or a similarity between temporary data and feature data being greater than a threshold, the temporary data with the feature data to produce map data, the feature data being stored in the first memory, the temporary data being stored in the second memory and being associated with features detected by a sensor (Para. 0169, “sensing the service area with the sensor”) of a vehicle; (See Para. 0172, “If it identifies a new change in the environment (e.g., a new piece of furniture), and it continuously sees it over of time (e.g., for a predetermined threshold period of time), the robotic update its map database 4904 with that obstacle without having to remap the entire space once again.” The fusion of the temporary feature data with the feature data occurs in response to a similarity of a comparison of the temporary feature data with the feature data being greater than a threshold (i.e. continuously sees it over time for a predetermined threshold period of time). Further see Para. 0047, “the digital map for a large task area may be stored in memory of the robotic platform 100, but where the task area digital map is further divided into work areas and loaded into working memory in chunks or as a progressive load.” Since the robotic platform automatically updates its map database 4904 with the obstacle (if it identifies a change in the environment and continuously sees it over time), then the temporary data (i.e. with the change in the environment) needs to be placed in an alternate memory (i.e. a second memory) compared to the database that holds the feature data (i.e. a first memory).)

Williams does not specifically state remove some of the map data, stored in the first memory, to allow for future storage.
However, Schunder teaches:
remove some of the map data, stored in the first memory, to allow for future storage (See para 0166-0171)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schunder into the invention of Williams to include “remove some of the map data, stored in the first memory, to allow for future storage.” since map data can be extremely detailed and take up a large amount of space in the vehicle’s storage (para 0163, Schunder). Removing stored map data that is not relevant would create a more robust system because space in local storage is limited (para 0162, Schunder) and would prevent the local storage to be full.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669